Citation Nr: 1748615	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for post-operative residuals of an injury to the left meniscus (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1993 to January 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Roanoke, Virginia, RO has jurisdiction of the current appeal.  

In April 2012, the Veteran testified at a videoconference Board hearing before an Acting Veterans Law Judge (VLJ).  In February 2017, the Board notified the Veteran that the VLJ who conducted the April 2012 hearing was unavailable to participate in a decision on the appeal and offered the Veteran the opportunity to present testimony at a new hearing.  In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned VLJ.  The April 2012 and July 2017 Board hearing transcripts have been associated with the record. 

In September 2015, the Board denied a disability rating in excess of 20 percent for the left knee disability, and granted a separate 10 percent disability rating for functional loss of the left knee.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 23, 2016 Order, granted the parties' Joint Motion for Remand (JMR), vacating the part of the Board's September 2015 decision that denied a disability rating in excess of 20 percent.  The JMR also held that the issue of entitlement to a TDIU was reasonably raised by the Veteran at the April 2012 Board hearing and by a July 2014 VA examiner, who indicated the Veteran's left knee disability impacted the ability to work.  The parties determined that the Board erred in not adjudicating TDIU as part of the increased rating claim.  

In April 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in order to schedule the Veteran for a Board hearing.  Because the above-referenced hearing has been held, the Board finds that the AOJ substantially complied with the April 2017 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The appeal is REMANDED to the AOJ.  


REMAND

Increased Rating for Left Knee Disability

The issue of a higher rating for the left knee disability is remanded for further VA examination.  The record reflects that the Veteran was scheduled for an updated VA examination of the left knee but failed to appear for the examination.   Subsequently, in October 2017, the Veteran reported missing the scheduled VA examination due to surgery, and requested that the VA examination be rescheduled.  See October 2017 VA Form 27-0820.  The Board finds that good cause has been shown for the Veteran's absence at the VA examination, and the AOJ should reschedule the VA examination.  See 38 C.F.R. § 3.655(a) (2017).

TDIU

The issue of a TDIU is remanded for further VA examination, and in order to obtain additional medical records.  On the July 2017 VA Form 21-8940, the Veteran indicated having received treatment from Fairfax Orthopedics and Danville Orthopedics; however, the Veteran did not provide VA with the necessary authorization to obtain these records.  See September 27, 2017 VA letter.  The Veteran should provide the necessary authorizations in order for VA to obtain these records.  Moreover, a VA opinion would help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).   

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected left knee disability.  The VA examiner should report the extent of left knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the left knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements.

If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion; however, the VA examiner should not provide as reason that at the time of the examination, the Veteran is not experiencing a flare-up or being observed after repeated use over time.

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are the left knee disability, with scars and resulting functional impairment.

The examiner should obtain from the Veteran a full and current employment history.  In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

2. Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



